Case 1:17-cv-02079-RM-KMT Document 54 Filed 07/29/19 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:17-cv-02079-RM-KMT

  LISA BLAND,

         Plaintiff,

  v.

  MEMORIAL REGIONAL HEALTH F/K/A THE MEMORIAL HOSPITAL,

        Defendant.
  ________________________________________________________________________

                           JOINT MOTION TO RE-OPEN
  ________________________________________________________________________

         Plaintiff Lisa Bland and Defendant Memorial Regional Health f/k/a The Memorial

  Hospital, by and through their respective counsel, jointly move this Honorable Court to re-open

  the above-captioned case pursuant to F.R.Civ.P. 60(b)(6) and this Court’s intrinsic authority over

  management of its docket.

         The parties agreed to a mutually beneficial settlement of this matter in June 2018 and

  stipulated to dismiss this case with prejudice. Dkt. No. 51, Stipulation for Dismissal dated June

  22, 2018. This Court accordingly ordered the case to be closed. Dkt. No. 52, Minute Order

  directing closure dated June 25, 2018.

         Unfortunately, the parties have been unable to finalize settlement due to unanticipated

  factors beyond their control. The settlement terms require the parties to obtain certification from

  the Center for Medicare & Medicaid Services (“CMS”) that Medicare’s interest (if any) in
                                               -1-
Case 1:17-cv-02079-RM-KMT Document 54 Filed 07/29/19 USDC Colorado Page 2 of 3




  reimbursement from the settlement proceeds could be satisfied by the settlement funds. The

  parties have attempted to obtain this certification for more than a year, but CMS has refused to

  provide it, as fully explained in the Joint Motion for Declaratory Judgment and Hearing filed

  alongside this Motion. As a result, Ms. Bland has not yet received any settlement proceeds. The

  parties therefore seek the Court’s assistance to complete the settlement and finally resolve their

  dispute.

         This Court has the power to re-open this case under F.R.Civ.P. 60(b)(6), which permits it

  to relieve the parties from a final order for “any [] reason that justifies relief.” Independently,

  this Court has the inherent power to manage cases on its docket in the interest of expeditious

  justice. Wodiuk v. Graziano, 2017 U.S. Dist. Lexis 86948 at *21, No. 14-CV-02931-WJM-CBS

  (D.Colo. June 6, 2017) (citing Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936)). Here, as

  detailed in the Joint Motion for Declaratory Judgment and Hearing, the parties have been unable

  to finalize settlement for more than a year due to CMS’s failure to respond to multiple requests

  for certification from each party. The parties now believe that settlement under the terms of their

  agreement will be impossible unless this Court takes action. These circumstances amply justify

  re-opening this case for the limited purpose of effectuating a mutually agreeable settlement.

         Accordingly, the parties jointly move this Court to re-open this case for the limited

  purpose of finalizing their settlement and reviewing their Joint Motion for Declaratory Judgment

  and Hearing.




                                                   -2-
Case 1:17-cv-02079-RM-KMT Document 54 Filed 07/29/19 USDC Colorado Page 3 of 3




         Respectfully submitted this 29th day of July, 2019.

         s/Diane S. King                       s/Sheryl K. Bridges
         Diane S. King                         Meghan E. Pound
         KING & GREISEN, LLP                   Sheryl K. Bridges
         1670 York Street                      Caplan and Earnest LLC
         Denver, CO 80206                      1800 Broadway, Suite 200
         (303) 298-9878                        Boulder, CO 80302
                                               (303) 443-8010

         Attorneys for Plaintiff               Attorneys for Defendant



                                   CERTIFICATE OF SERVICE

    I hereby certify that on this 29th day of July, 2019, I electronically filed the foregoing JOINT
  MOTION TO RE-OPEN with the Clerk of Court using the CM/ECF system which will send
  notification of such filing to the following e-mail addresses:

         Meghan E. Pound
         Sheryl K. Bridges
         1800 Broadway, Suite 200
         Boulder, CO 80302
         Phone: 303-443-8010
         Facsimile: 303-440-3967
         mpound@celaw.com
         sbridges@celaw.com

         Attorneys for Defendant

                                                       s/Rick VanWie
                                                       Rick VanWie, Paralegal




                                                 -3-
